Title: General Orders, 3 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown monday Jany 3rd 1780.
            Parole Lapland—  C. Signs Muscovy. Norway.
          
          All soldiers before they are discharged from the service are to receive their full pay; Should the regimental Pay-Masters not have Money in their hands to answer the purpose they are to apply to the Deputy Pay-Master General, who will advance them the necessary sums on an estimate for one month.
          At a Division Court-Martial held by order of Major General St Clair in camp West-Point Octr 28th 1779—whereof Lieutt Col. Francis Mentges was President, William Barrett a soldier in the 3rd Pennsylvania regiment charged with “Deserting with his Arms and Accoutrements and loading his Arms,” was tried, found guilty of a breach of article 1st section 6th of the Articles of War & sentenced to suffer death, more than two thirds of the Court agreeing.
          The Commander in Chief approves the sentence.
          At the same Court, Charles McClain, soldier of the 3rd

Pennsylvania regiment was tried for “Desertion” and found guilty of a breach of the aforesaid article and section of the Articles of War and sentenced to receive one hundred lashes on his bare back, well laid on.
          The Commander in Chief approves the sentence.
          Dominic Hand of the 3rd Pennsylvania regiment was also tried for “Desertion” and acquitted—The General approves the sentence.
          At a Brigade Court Martial held in Camp near Morristown by order of Coll Cortlandt, Commandant of the New-York Brigade Decr 13th 1779—Lieutt Coll Weissenfels President, Edmund Burke soldier in the 3rd New-York regiment being charged with “attacking Andrew Gardner the Fife Major of said regiment in his tent at night with an unlawful weapon, for disobeying Ensign Bagley when in the line of his duty and for attempting his life by knocking him down senseless with the above mentioned weapon” was tried and found guilty of a breach of the 5th article of the 2nd section of the Articles of War & sentenced to be shot to death.
          The Commander in Chief approves the sentence.
          At a Division Court Martial held in camp Morristown by order of Brigadier General Stark Commandant, December 28th 1779—Lieutenant Colonel Huntington Presidt.
          Thomas Herrindeen a soldier of Col. Angell’s regiment was tried for, “desertion” and found guilty of a breach of the 1st article of the 6th section of the Articles of War & sentenced to receive one hundred stripes on his naked back.
          Christian Myers and Philip Wild soldiers in Coll Henry Jackson’s regiment were also tried for “Desertion”—and severally found guilty of a breach of the 1st article of the 6th section of the Articles of War and sentenced to receive one hundred lashes each.
          The Commander in Chief approves the aforegoing sentences.
          John Lewis a soldier in Colonel H. Jackson’s regiment (appealing from the judgment of a regimental Court Martial) was tried by the same Court for “Stealing & being drunk on duty,” found guilty of a breach of the 5th article of the 13th section of the articles of War and sentenced to receive one hundred lashes on his bare back.
          John McLean and William Harper soldiers in the 4th New-York

regiment were tried for, “Desertion and being absent above twelve months.” and found guilty of a breach of the 1st article of the 6th section of the articles of War and sentenced, that McLean receive one hundred lashes on his naked back to be inflicted at four several times and that Harper run the Gauntlope thro’ the brigade to which he belongs.
          William Potter soldier in Colonel Angell’s regiment was also tried for, “Desertion and reinlisting,” found guilty of a breach of the 3rd Article of the 6th section of the Articles of War and sentenced to receive one hundred lashes on his naked back, to be inflicted at four different times.
          Joseph Waterhouse, soldier of Colonel H. Jackson’s regiment also tried by the same Court for, “Desertion” and found guilty of a breach of the 1st article of the 6th section of the Articles of War and sentenced unanimously to suffer death.
          Amos Rounds a soldier of the same regiment also tried for, “Desertion” was found guilty of a breach of the 1st article of the 6th section of the Articles of War & sentenced to suffer death.
          Jesse Peirce a soldier of the same regiment also tried for “Desertion” was found guilty of a breach of the same article of the same section of the Articles of War and sentenced to run the Gauntlope thro’ the brigade to which he belongs and be confined in the Dungeon for the space of one month on bread and water.
          Nathan Barney soldier of the same regiment also tried for “Desertion” was found guilty of a breach of the same section and article and sentenced to run the Gauntlope thro’ the brigade to which he belongs and be confined in the Dungeon for the space of one month on bread and water.
          John Matthew a soldier of the same regiment also tried by the same Court, for the same crime, found guilty of a breach of the same article and section and sentenced to receive the same punishment.
          William Straw a soldier of the same regiment also tried for “Desertion”—was found guilty of a breach of the 1st article of the 6th section of the Articles of War & sentenced unanimously to suffer death.
          Corporal James Whitney of the same regiment also tried for “desertion” was found guilty of a breach of the same article and

section and sentenced to do the duty of a private Centinel and to receive one hundred lashes on his bare back.
          William Harman a Fifer of the same regiment also tried for “Desertion,” was found guilty of a breach of the same section and article and sentenced to receive one hundred lashes on his bare back.
          Pelatiah Harman a soldier of the same regiment also tried for “Desertion” and found guilty of a breach of the same article and section and sentenced to receive one hundred lashes on his bare back.
          Nathaniel Miliken soldier of the same regiment also tried for “Desertion” was found guilty of a breach of the same article and section and sentenced to receive one hundred lashes on his bare back.
          Joel Miliken a soldier of the same regiment also tried for the same crime, was found guilty of a breach of the same article and section and sentenced to receive the same punishment.
          The Commander in Chief approves each and every of the aforegoing sentences.
        